Citation Nr: 1612693	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-48 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal was remanded by the Board for evidentiary development in February 2014, September 2014, and August 2015.

The issue of entitlement to service connection for lung cancer, to include as secondary to herbicide exposure has been raised by the record and was referred by the Board to the Agency of Original Jurisdiction (AOJ) in September 2014, but has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran has credibly asserted that he has had ringing in his ears, which has been described by a VA examiner as tinnitus, since exposure to hazardous noise in service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has had ringing in his ears since being exposed to hazardous noise in service.  Specifically, he has reported that he was exposed to gunfire and explosions without the benefit of ear protection, and he has alleged that ringing or "buzzing" in his ears began in 1969.  His DD-214 forms indicate that his military occupational specialties were Hawk Missile fire control crewman and general vehicle repairman.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

After reviewing the evidence of record, the Board finds that the Veteran's reports of ringing in the ears since being exposed to loud noises in service is consistent with the circumstances of his service and with his military occupational specialties.  In addition, VA audiological examinations performed in November 2009 and May 2014 have confirmed that the ringing in the ears observed by the Veteran was tinnitus.  The Veteran's credible assertions of ringing in his ears establish chronicity of the condition which was later diagnosed as tinnitus.  As such, a nexus to service is shown.

The Board is aware that a VA audiologist has provided negative nexus opinions over the course of this appeal, citing the fact that in-service audiograms revealed normal hearing and no significant threshold shifts were observed during service.  However, the Board is affording these opinions little probative weight, as they do not take proper account of the Veteran's credible contentions that the ringing in his ears started during service after exposure to excessive noise.  Moreover, the examiner's finding of no significant threshold shifts during service appears inconsistent with the record given that a July 1968 audiogram revealed a pure tone threshold of 55 decibels at 4000 Hertz in the right ear, resulting in a diagnosis of high frequency sensorineural hearing loss in that ear.  The Board also notes that the most recent VA medical opinion, dated in December 2015, conceded that "there are numerous possible causes of tinnitus," and that the opinion "only address[ed] the etiology of tinnitus as it relates to [the] auditory system."  In any event, the Board finds that, as the Veteran has credibly reported experiencing ringing in his ears since service, service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).


ORDER

Service connection for tinnitus is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


